EXHIBIT 10.1

ORAGENICS, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of May 10,
2017, among Oragenics, Inc., a Florida corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act, and Rule 506 of Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of Preferred Stock set forth below such
Purchaser’s name on the signature page of this Agreement and Warrants as
provided herein.

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering the Registration Rights Agreement,
pursuant to which, among other things, the Company will agree to provide certain
registration rights with respect to the Securities under the Securities Act and
the rules and regulations promulgated thereunder and applicable state securities
laws.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.



--------------------------------------------------------------------------------

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Certificate of Designation” means the Certificate of Designation to be filed
prior to the First Closing by the Company with the Secretary of State of Florida
in the form of Exhibit A attached hereto.

“Closing Dates” means the First Closing Date and the Second Closing Date.

“Closings” means the First Closing and the Second Closing.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Common Stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Shumaker, Loop & Kendrick, LLP, with offices located at
101 E. Kennedy Blvd. Suite 2800, Tampa, Florida 33602.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“First Closing” means the first closing of the purchase and sale of the
Securities pursuant to Section 2.1(a).

“First Closing Date” the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount as to the First Closing and (ii) the Company’s obligations to deliver the
Securities issuable at the First Closing, in each case, have been satisfied or
waived.

 

2



--------------------------------------------------------------------------------

“GAAP” shall have the meaning ascribed to such term in Section 3.1(e).

“Intellectual Property” shall have the meaning ascribed to such term in
Section 3.1(o).

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

“Per Share Purchase Price” equals $0.25.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means the shares of Company Series A preferred stock to be
issued to the Purchasers.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Underlying Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Documents” shall have the meaning ascribed to such term in Section 3.1(e).

“Second Closing” means the second closing of the purchase and sale of the
Securities pursuant to Section 2.1(b).

“Second Closing Date” the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount as to the Second Closing and (ii) the Company’s obligations to deliver
the Securities issuable at the Second Closing, in each case, have been satisfied
or waived, which date shall be on or before the 5th Trading Day following the
date of the Shareholder Approval.

 

3



--------------------------------------------------------------------------------

“Securities” means the Preferred Stock, the Warrants and the Underlying Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shareholder Approval” means such approval as may be required by the applicable
rules and regulations of the Trading Market from the shareholders of the Company
with respect to the transactions contemplated by the Transaction Documents,
including the issuance of all of the Securities in excess of 19.99% of the
issued and outstanding Common Stock on the First Closing Date.

“Shareholder Approval Date” means the date on which Shareholder Approval is
obtained and deemed effective.

“Shares” means the shares of Preferred Stock issued or issuable to each
Purchaser pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Securities purchased hereunder as specified below such Purchaser’s
name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

“Subsidiary” means any subsidiary of the Company as set forth in the SEC
Documents.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

“Transaction Documents” means this Agreement, the Registration Rights Agreement
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

“Transfer Agent” means Continental Stock Transfer and Trust Company, and any
successor transfer agent of the Company.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock and upon exercise of the Warrants.

 

4



--------------------------------------------------------------------------------

“Voting Agreement” means the written agreement, in the form of Exhibit C
attached hereto, of Intrexon Corporation and the Koski Family Limited
Partnership, and their respective affiliates, such persons who have voting
control as of the date hereof, amounting to, in the aggregate, a majority of the
issued and outstanding Common Stock.

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at each Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be in the form of Exhibit D attached hereto.

ARTICLE II

PURCHASE AND SALE

2.1    Closings.

(a) First Closing. On the First Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, a number of
shares of Preferred Stock equal to such Purchaser’s First Closing Shares of
Preferred Stock as set forth on the signature page hereto executed by such
Purchaser, and Warrants as determined by pursuant to Section 2.2(a). The
aggregate number of shares of Preferred Stock sold at the First Closing shall be
5,209,169. Each Purchaser shall deliver to the Company, via wire transfer
immediately available funds equal to such Purchaser’s First Closing Subscription
Amount as set forth on the signature page hereto executed by such Purchaser and
the Company shall deliver to each Purchaser its respective First Closing Shares
of Preferred Stock and Warrants as determined pursuant to Section 2.2(a), and
the Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the First Closing. Upon satisfaction of the covenants
and conditions set forth in Sections 2.2 and 2.3 applicable to the First
Closing, the First Closing shall occur at the offices of Company Counsel or such
other location as the parties shall mutually agree.

(b) Second Closing. On the Second Closing Date, upon the terms and subject to
the conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, a number of
shares of Preferred Stock equal to such Purchaser’s Second Closing Shares of
Preferred Stock as set forth on the signature page hereto executed by such
Purchaser, and Warrants as determined by pursuant to Section 2.2(a). The
aggregate number of shares of Preferred Stock sold at the Second Closing shall
be 6,790,831. Each Purchaser shall deliver to the Company via wire transfer
immediately available funds equal to such Purchaser’s Second Closing
Subscription Amount as set forth on the signature page hereto executed by such
Purchaser and the Company shall deliver to each Purchaser its respective Second
Closing Shares of Preferred Stock and Warrants as determined pursuant to
Section 2.2(a)and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at the Second Closing. Upon satisfaction of
the covenants and conditions set forth in Sections 2.2 and 2.3 applicable to the
Second Closing, the Second Closing shall occur at the offices of Company Counsel
or such other location as the parties shall mutually agree.

 

5



--------------------------------------------------------------------------------

2.2    Deliveries.

(a) On or prior to each Closing Date (unless otherwise indicated below), the
Company shall deliver or cause to be delivered to each Purchaser the following:

(i) at the First Closing, this Agreement duly executed by the Company;

(ii) at the First Closing, a legal opinion of Company Counsel, substantially in
the form of Exhibit E attached hereto;

(iii) an irrevocable letter of instruction to the transfer agent to issue book
entry evidencing a number of shares of Preferred Stock equal to such Purchaser’s
First Closing Shares of Preferred Stock or Second Closing Shares of Preferred
Stock (as applicable) as set forth on the signature page hereto executed by such
Purchaser registered in the name of such Purchaser and evidence of the filing
and acceptance of the Certificate of Designation from the Secretary of State of
Florida;

(iv) a Warrant registered in the name of such Purchaser to purchase up to a
number of shares of Common Stock equal to 100% of such Purchaser’s aggregate
Subscription Amounts for the applicable Closing divided by the Exercise Price
(as defined in the applicable Warrant) then in effect;

(v) at the First Closing, the Voting Agreements; and

(vi) at the First Closing, the Registration Rights Agreement duly executed by
the Company.

(b) On or prior to each Closing Date (unless otherwise indicated below), each
Purchaser shall deliver or cause to be delivered to the Company the following:

(i) at the First Closing, this Agreement duly executed by such Purchaser;

(ii) to the Company, such Purchaser’s First Closing Subscription Amount or
Second Closing Subscription Amount (as applicable Closing) by wire transfer to
the account specified by the Company; and

(iii) at the First Closing, the Registration Rights Agreement duly executed by
such Purchaser.

2.3    Closing Conditions.

(a) The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met or waived by the Company:

(i) the accuracy in all material respects when made and on the applicable
Closing Date of the representations and warranties of the Purchasers contained
herein (except with respect to representations and warranties which relate to a
specific date, in which case such representations and warranties shall continue
to be materially accurate as of such date);

(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the applicable Closing Date shall have been performed;

 

6



--------------------------------------------------------------------------------

(iii) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement;

(iv) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;

(v) the Company shall have obtained in a timely fashion any and all consents,
permits, approvals, registrations and waivers necessary for consummation of the
purchase and sale of the Shares and the Warrants, all of which shall be and
remain so long as necessary in full force and effect; provided that the
Shareholder Approval shall be a condition only to the Second Closing; and

(vi) the Company shall have obtained a $2.4 million unsecured loan from Intrexon
Corporation.

(b) The respective obligations of the Purchasers hereunder in connection with
each Closing are subject to the following conditions being met or waived by each
Purchaser as to itself:

(i) the accuracy in all material respects on the applicable Closing Date of the
representations and warranties of the Company contained herein (except with
respect to representations and warranties which relate to a specific date, in
which case such representations and warranties shall continue to be materially
accurate as of such date);

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement and a certificate, dated as of the applicable Closing Date and
signed by its Chief Executive Officer or its Chief Financial Officer, certifying
to the fulfillment of the conditions specified in Sections 2.3(b)(i) and (ii);

(iv) on the applicable Closing Date, trading in the Common Stock shall not have
been suspended by the Commission or the Company’s principal Trading Market
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the applicable Closing
Date), and, at any time prior to the applicable Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities;

(v) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;

 

7



--------------------------------------------------------------------------------

(vi) the Company shall have obtained in a timely fashion any and all consents,
permits, approvals, registrations and waivers necessary for consummation of the
purchase and sale of the Shares and the Warrants, all of which shall be and
remain so long as necessary in full force and effect; provided that the
Shareholder Approval shall be a condition only to the Second Closing; and

(vii) the Company shall have obtained a $2.4 million unsecured loan from
Intrexon Corporation.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties of the Company. Except as set forth in the
SEC Documents and Disclosure Schedules which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation or otherwise made
herein to the extent of the disclosure contained in the corresponding Section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to each Purchaser as of each Closing Date:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and as described in the reports filed by the Company with the Commission
pursuant to the reporting requirements of the Exchange Act, since the end of its
most recently completed fiscal year through the date hereof, including, without
limitation, its most recent report on Form 10-Q. The Company does not have any
material subsidiaries. The Company is qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any effect on the
business, operations, properties or financial condition of the Company that is
material and adverse to the Company, taken as a whole, and any condition,
circumstance or situation that would prohibit the Company from entering into and
performing any of its obligations hereunder.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform the Transaction Documents and to issue
the Shares and the Warrants in accordance with the terms hereof. The execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company, its board of directors or stockholders is
required. When executed and delivered by the Company, the Transaction Documents
shall constitute a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

8



--------------------------------------------------------------------------------

(c) Issuance of Shares. The Shares to be issued and sold hereunder have been
duly authorized by all necessary corporate action and, when issued in accordance
with the terms hereof, will be validly issued, fully paid and nonassessable. In
addition, the Shares and the Warrants will be free and clear of all liens,
claims, charges, security interests or agreements, pledges, assignments,
covenants, restrictions or other encumbrances created by, or imposed by, the
Company (collectively, “Encumbrances”) and rights of refusal of any kind imposed
by the Company (other than restrictions on transfer under applicable securities
laws) and the holder of such Shares shall be entitled to all rights accorded to
a holder of Common Stock. As of the date hereof, 49,274,219 shares of the
Company’s Common Stock are issued and outstanding and no shares of preferred
stock are outstanding. The Company has options outstanding to acquire 1,621,523
shares of Common Stock and warrants outstanding to acquire 175,584 shares of
Common Stock.

(d) No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby do not and will not
(i) violate any provision of the Company’s Articles of Incorporation or Bylaws,
each as amended to date, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company’s properties or assets are bound, or (iii) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected, except for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. The
Company is not required under federal, state, foreign or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Shares and the Warrants in accordance with the terms hereof (other
than any filings, consents and approvals which may be required to be made by the
Company under applicable state and federal securities laws, rules or regulations
prior to or subsequent to each Closing).

(e) Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(g) of the Exchange Act. During the year
preceding this Agreement, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein being collectively referred to as the “SEC Documents”). At
the times of their respective filing, all such reports, schedules, forms,
statements and other documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder. At the times of their respective filings, such reports,
schedules, forms, statements and other documents did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the

 

9



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading. As of their respective
dates, the financial statements of the Company included in the SEC Documents
complied in all material respects with applicable accounting requirements and
the published rules and regulations of the Commission or other applicable rules
and regulations with respect thereto. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements), and
fairly present in all material respects the consolidated financial position of
the Company as of the dates thereof and the results of operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).

(f) Accountants. Mayer Hoffman McCann P.C. whose report on the financial
statements of the Company is filed with the Commission in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2016, were, at the time such
report was issued, independent registered public accountants as required by the
Securities Act.

(g) Internal Controls. The Company has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

(h) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.

(i) No Material Adverse Change. Except as disclosed in the SEC Documents, since
March 31, 2017, the Company has not (i) experienced or suffered any Material
Adverse Effect, (ii) incurred any material liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Company’s business or (iii) declared, made or paid any dividend or
distribution of any kind on its capital stock.

(j) No Undisclosed Events or Circumstances. Except as disclosed in the SEC
Documents, and except for the consummation of the transactions contemplated
herein, since March 31, 2017, to the Company’s knowledge, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

10



--------------------------------------------------------------------------------

(k) Litigation. No action, suit, proceeding or investigation is currently
pending or, to the knowledge of the Company, has been threatened in writing
against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse Effect.
The Company is neither a party to nor subject to the provisions of any material
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate that would
have a Material Adverse Effect.

(l) Compliance. Except for defaults or violations which are not reasonably
likely to have a Material Adverse Effect, the Company is not (i) in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws, applicable to its
business.

(m) Intellectual Property

(a) To the best of its knowledge, the Company has entered into agreements with
each of its current and former officers, employees and consultants involved in
research and development work, including development of the Company’s products
and technology providing the Company, to the extent permitted by law, with title
and ownership to patents, patent applications, trade secrets and inventions
conceived, developed, reduced to practice by such person, solely or jointly with
other of such persons, during the period of employment by the Company except
where the failure to have entered into such an agreement would not have a
Material Adverse Effect. The Company is not aware that any of its employees or
consultants is in material violation thereof.

(b) To the Company’s knowledge, the Company owns or possesses adequate rights to
use all trademarks, service marks, trade names, domain names, copyrights,
patents, patent applications, inventions, know how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), and other intellectual property rights (“Intellectual
Property”) as are necessary for the conduct of its business as described in the
Commission Documents. Except as described in the SEC Documents, (i) to the
knowledge of the Company, there is no infringement, misappropriation or
violation by third parties of any such Intellectual Property; (ii) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others against the Company challenging the Company’s rights in or to
any such Intellectual Property; (iii) the Intellectual Property owned by the
Company and, to the knowledge of the Company, the

 

11



--------------------------------------------------------------------------------

Intellectual Property licensed to the Company has not been adjudged invalid or
unenforceable by a court of competent jurisdiction or applicable government
agency, in whole or in part, and there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property; (iv) there is no pending
or, to the knowledge of the Company, threatened action, suit, proceeding or
claim by others against the Company that the Company infringes, misappropriates
or otherwise violates any Intellectual Property or other proprietary rights of
others, and the Company has not received any written notice of such claim; and
(v) to the Company’s knowledge, no employee of the Company is the subject of any
claim or proceeding involving a violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company or actions
undertaken by the employee while employed with the Company, in each of
(i) through (v), for any instances which would not, individually or in the
aggregate, result in a Material Adverse Effect.

(n) FDA Compliance.

(a) Except as described in the SEC Documents, the Company: (i) is in material
compliance with all statutes, rules or regulations applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product that is under development, manufactured or distributed
by the Company (“Applicable Laws”); (ii) has not received any FDA Form 483,
notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from the U.S. Food and Drug Administration (the “FDA”)
or any other federal, state, local or foreign governmental or regulatory
authority alleging or asserting material noncompliance with any Applicable Laws
or any licenses, certificates, approvals, clearances, authorizations, permits
and supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”), which would not, individually or in the aggregate, result in
a Material Adverse Effect; (iii) possesses all material Authorizations necessary
for the operation of its business as described in the SEC Documents and such
Authorizations are valid and in full force and effect and the Company is not in
material violation of any term of any such Authorizations; and (iv) since
January 1, 2017: (A) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party alleging that any product operation or
activity is in material violation of any Applicable Laws or Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority or third party is considering any such
claim, litigation, arbitration, action, suit, investigation or proceeding;
(B) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action; (C) has filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were

 

12



--------------------------------------------------------------------------------

corrected or supplemented by a subsequent submission); and (D) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.

(b) Since January 1, 2017, and except to the extent disclosed in the SEC
Documents, the Company has not received any notices or correspondence from the
FDA or any other federal, state, local or foreign governmental or regulatory
authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company.

(o) General Healthcare Regulatory Compliance.

(a) As used in this subsection:

(i) “Governmental Entity” means any national, federal, state, county, municipal,
local or foreign government, or any political subdivision, court, body, agency
or regulatory authority thereof, and any Person exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to any of the foregoing.

(ii) “Law” means any federal, state, local, national or foreign law, statute,
code, ordinance, rule, regulation, order, judgment, writ, stipulation, award,
injunction, decree or arbitration award or finding.

(b) The Company has not committed any act, made any statement or failed to make
any statement that would reasonably be expected to provide a basis for the FDA
or any other Governmental Entity to invoke its policy with respect to “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”, or
similar policies, set forth in any applicable Laws. Neither the Company, nor, to
the knowledge of the Company, any of its officers, key employees or agents has
been convicted of any crime or engaged in any conduct that has resulted, or
would reasonably be expected to result, in debarment under applicable Law,
including, without limitation, 21 U.S.C. Section 335a. No claims, actions,
proceedings or investigations that would reasonably be expected to result in
such a material debarment or exclusion are pending, or to the knowledge of the
Company, threatened, against the Company or any of its respective officers,
employees or agents.

(c) Each of the Company and, to its knowledge, its directors, officers,
employees, and agents (while acting in such capacity) is, and at all times has
been, in material compliance with all health care Laws applicable to the Company
or by which any of its properties, businesses, products or other assets is bound
or affected, including, without limitation, the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), the exclusion laws (42
U.S.C. § 1320a-7), the Food Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.)
(collectively, “Health Care

 

13



--------------------------------------------------------------------------------

Laws”). The Company has not received any notification, correspondence or any
other written or oral communication from any Governmental Entity, including,
without limitation, the FDA, the Centers for Medicare and Medicaid Services, and
the Department of Health and Human Services Office of Inspector General, of
potential or actual material non-compliance by, or liability of, the Company
under any Health Care Laws.

(d) The Company is not a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any Governmental Entity.

(p) Application of Takeover Protections. The issuance of the Shares and the
Warrants hereunder and the Purchasers’ ownership thereof is not prohibited by
the business combination statutes of the state of Florida. The Company has not
adopted any stockholder rights plan, “poison pill” or similar arrangement that
would trigger any right, obligation or event as a result of the issuance of such
Shares and Warrants and the Purchasers’ ownership of such Shares and Warrants
and there are no similar anti-takeover provisions under the Company’s charter
documents.

(q) Listing and Maintenance Requirements. The Company is in compliance with the
requirements of the Trading Market for continued trading of the Common Stock
pursuant thereto. The issuance and sale of the Shares and the Warrants hereunder
does not contravene the rules and regulations of the Trading Market.

(r) Private Placement. Neither the Company nor its Affiliates, nor any Person
acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Shares or the
Warrants hereunder, (ii) has, directly or indirectly, made any offers or sales
of any security or solicited any offers to buy any security, under any
circumstances that would require registration of the sale and issuance by the
Company of the Shares or the Warrants under the Securities Act or (iii) has
issued any shares of Common Stock or shares of any series of preferred stock or
other securities or instruments convertible into, exchangeable for or otherwise
entitling the holder thereof to acquire shares of Common Stock which would be
integrated with the sale of the Shares or the Warrants to Purchasers for
purposes of the Securities Act or of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, nor will the Company or any of its
subsidiaries or affiliates take any action or steps that would require
registration of any of the Shares or the Warrants under the Securities Act or
cause the offering of the shares to be integrated with other offerings. Assuming
the accuracy of the representations and warranties of Purchasers, the offer and
issuance of the Shares and the Warrants by the Company to Purchasers pursuant to
this Agreement will be exempt from the registration requirements of the
Securities Act.

(s) No Manipulation of Stock. The Company has not taken, and has no plans to
take, in violation of applicable law, any action outside the ordinary course of
business designed to, or that might reasonably be expected to, cause or result
in unlawful manipulation of the price of the Common Stock.

 

14



--------------------------------------------------------------------------------

(t) Brokers. Other than Dawson James, neither the Company nor any of the
officers, directors or employees of the Company has employed any broker or
finder in connection with the transaction contemplated by this Agreement. The
Company shall indemnify Purchasers from and against any broker’s, finder’s or
agent’s fees for which the Company is responsible.

(u) Solvency. Based on the financial condition of the Company as of the Closing
Dates, after giving effect to the receipt by the Company of the proceeds from
the sale of the Shares and the Warrants hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and
(iii) the current cash flow of the Company, together with the proceeds the
Company would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its liabilities when such amounts are required to be paid.
The Company does not intend to incur debts beyond its ability to pay such debts
as they mature (taking into account the timing and amounts of cash to be payable
on or in respect of its debt). Assuming the Closing occurs, the Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.

(v) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(w) Voting Agreements. The signatories to the Voting Agreements have voting
control with respect to the Company as of the date hereof, amounting to, in the
aggregate, a majority of the issued and outstanding Common Stock.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants to the Company as
follows (as of each Closing Date, unless otherwise noted below):

(a) Authority. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such

 

15



--------------------------------------------------------------------------------

Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Own Account. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting such Purchaser’s right to sell the Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. Such Purchaser understands that it may not be
able to sell any of the Shares without prior registration under the Securities
Act or the existence of an exemption from such registration requirement.

(c) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(d) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof is, an “accredited investor” as defined in Rule 501 under
the Securities Act. Investor is not a registered broker dealer registered under
Section 15(a) of the Exchange Act, or a member of the Financial Industry
Regulatory Authority Inc. (“FINRA”), or an entity engaged in the business of
being a broker-dealer.

(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment. Such Purchaser acknowledges that it has not
received any legal or tax advice from the Company or any of its representatives
with respect the transactions contemplated hereby.

 

16



--------------------------------------------------------------------------------

(f) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review any Company information and business updates requested by
Purchaser and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Shares and
the merits and risks of investing in the Shares and; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Such Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed decision with respect to its
acquisition of the Shares.

(h) Certain Trading Activities. As of the date hereof, other than with respect
to the transactions contemplated herein, since the time that such Purchaser was
first contacted by the Company or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Shares, and (z) is subject to such Purchaser’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, their affiliates and each of their respective professional
advisors, such Purchaser maintained the confidentiality of all non-public
information disclosed to it in connection with the transactions contemplated
hereby (including the existence and terms of such transactions) at all times
prior to the issuance of the Press Release (as defined below).

(i) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

 

17



--------------------------------------------------------------------------------

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Shares constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.

(k) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

(l) Residency. Such Purchaser’s residence (if an individual) or office in which
its investment decision with respect to the Shares was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.

(m) Acknowledgment. Each Purchaser acknowledges and agrees that such Purchaser
has reviewed and considered prior to entering this Agreement the more detailed
information about the Company and the risk factors that may affect the
realization of forward-looking statements set forth in the Company’s filings
with the SEC, including its Annual Report on Form 10-K and its Quarterly Reports
on Form 10-Q filed with the SEC.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws, including the requirement not to trade in the Securities while
in possession of material non-public information. In connection with any
transfer of Shares other than pursuant to an effective registration statement,
to the Company or to an Affiliate of a Purchaser or in connection with a pledge
as contemplated in Section 4.1(c), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement and the Registration Rights
Agreement.

 

18



--------------------------------------------------------------------------------

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Underlying Shares are
subject to registration pursuant to the Registration Rights Agreement, the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder.

 

19



--------------------------------------------------------------------------------

(d) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b)), (i) while a registration
statement (including the Registration Statement) covering the resale of such
Underlying Shares is effective under the Securities Act, or (ii) following any
sale of such Underlying Shares pursuant to Rule 144, or (iii) if such Underlying
Shares are eligible for sale under Rule 144, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. The Company agrees that following the
Effective Date or at such time as such legend is no longer required under this
Section 4.1(d), it will, no later than three Trading Days following the delivery
by a Purchaser to the Company or the Transfer Agent of a certificate
representing Underlying Shares issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1. Certificates for Underlying Shares
subject to legend removal hereunder shall be transmitted by the Transfer Agent
to the Purchasers by crediting the account of the Purchaser’s prime broker with
the Depository Trust Company System, if the Transfer Agent is a participant in
the DWAC system, and otherwise by physical delivery of certificates as directed
by the Purchaser.

(e) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

4.2 Furnishing of Information. For a period of one year after the date of this
Agreement, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
this one-year period, if the Company is not required to file reports pursuant to
the Exchange Act, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144 such information as is required
for the Purchasers to sell the Shares and the Warrants under Rule 144. The
Company further covenants that it will take such further action as any holder of
Shares or the Warrants may reasonably request, to the extent required from time
to time to enable such Person to sell such Shares or Warrants without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that could reasonably be expected to be integrated with
the offer or sale of the Shares or the Warrants in a manner that would require
the registration under the Securities Act of the sale of the Shares or the
Warrants to the Purchasers or that would be integrated with the offer or sale of
the Shares or the Warrants for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

20



--------------------------------------------------------------------------------

4.4 Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New York City
time, on the Business Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to the
Purchasers disclosing all material terms of the transactions contemplated
hereby. On or before 5:30 p.m., New York City time, on the fourth Trading Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement, the form of Warrant and the Registration Rights Agreement)).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or an Affiliate of any Purchaser, or include the name of any
Purchaser or an Affiliate of any Purchaser in any press release or filing with
the Commission (other than the Registration Statement) or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
(i) as required by federal securities law in connection with (A) any
registration statement contemplated by the Registration Rights Agreement and
(B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law, request of the Staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior written notice of
such disclosure permitted under this subclause (ii).

4.5 Indemnification of Purchasers.

(a) In addition to the indemnity provided in the Registration Rights Agreement,
the Company will indemnify and hold each Purchaser and its directors, officers,
stockholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur (i) as
a result of any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (ii) arising out of, in connection with, or as a result of the
execution or delivery of this Agreement, any other Transaction Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby. The Company
will not be liable to any Purchaser Party under this Agreement to the extent,
but only to the extent that a loss, claim, damage or liability is attributable
to any Purchaser Party’s breach of any of the representations, warranties,
covenants or agreements made by such Purchaser Party in this Agreement or in the
other Transaction Documents; provided that such a claim for indemnification
relating to any breach of any of the representations or warranties made by the
Company in this Agreement is made within one year from the Second Closing.

 

21



--------------------------------------------------------------------------------

(b) Promptly after receipt by any Person (the “Indemnified Person”) of notice of
any demand, claim or circumstances which would or might give rise to a claim or
the commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 4.5(a), such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially and adversely prejudiced by
such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such proceeding; or (iii) in the reasonable judgment of
counsel to such Indemnified Person, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding,
does not admit liability on the part of or attribute fault to any Indemnified
Person and contains a provision requiring confidentiality with respect to the
facts and circumstances of the dispute and of the existence and amount of the
settlement.

4.6 Reservation of Preferred Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, a sufficient number of shares of Preferred Stock for the purpose of
enabling the Company to issue Shares pursuant to this Agreement.

4.7 Listing or Quotation of Common Stock. The Company’s common stock is
currently quoted on the NYES-MKT and is not currently eligible for listing or
quotation on any other Trading Market. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on a Trading
Market, and as soon as reasonably practicable following the First Closing (but
not later than the earlier of the Effective Date and the first anniversary of
the First Closing Date) to list all of the Underlying Shares on such Trading
Market, as may be applicable. The Company further agrees, if the Company applies
to have the Common Stock traded on any other Trading Market, it will include in
such application all of the Underlying Shares, and will take such other action
as is necessary to cause all of the Underlying Shares to be listed on such other
Trading Market as promptly as possible. The Company will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

 

22



--------------------------------------------------------------------------------

4.8 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

4.9 Confidentiality After The Date Hereof. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement and such other material non-public
information related to the Company in possession of the Purchaser are publicly
disclosed by the Company as described in Section 4.4, such Purchaser will
maintain the confidentiality of all non-public information disclosed to it in
connection with the transactions contemplated hereby (including the existence
and terms of such transactions).

4.10 Delivery of Shares After Closing. The Company shall deliver, or cause to be
delivered, the respective Shares purchased by each Purchaser to such Purchaser
within three Trading Days of each Closing Date (unless such Purchaser has
specified to the Company at the time of execution of this Agreement that it
shall settle “delivery versus payment” in which case such Shares shall be
delivered on or prior to each Closing Date).

4.11 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares and the Warrants as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Shares and the Warrants for,
sale to the Purchasers at each Closing under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Purchaser.

4.12 Use of Proceeds. The Company intends to use the net proceeds of this
offering after payment of the expenses of the offering for the funding of its
AG013 research and clinical trials and for general corporate purposes, including
working capital and shall not use such proceeds for the satisfaction of any
portion of the Company’s debt (other than trade payables in the ordinary course
of the Company’s business and prior practices), or to redeem any Common Stock or
Common Stock Equivalents.

4.13 Termination. Notwithstanding anything herein to the contrary, this
Agreement may be terminated at any time by any Purchaser (with respect to the
obligations of such Purchaser) or the Company, upon written notice to the other
party, if both Closings shall not have occurred on or before the date that is
three months from the date hereof (the “Outside Date”); provided, however, that
(a) the right to terminate this Agreement under this Section 4.13 shall not be
available to any party whose (i) breach of any provision of this Agreement, (ii)

 

23



--------------------------------------------------------------------------------

failure to comply with their obligations under this Agreement or (iii) actions
not taken in good faith, shall have been the cause of, or shall have resulted
in, the failure of a Closing to occur on or prior to the Outside Date or the
failure of a condition in Section 2.3 to be satisfied at such time; and (b) if
this Agreement is terminated pursuant to this Section 4.13 after the First
Closing, such termination shall not impact the rights or obligations of the
parties with respect to the First Closing or the Securities issued in connection
therewith.

4.14 Shareholder Approval. The Company shall take all action necessary to obtain
the Shareholder Approval as soon as practicable.

ARTICLE V

MISCELLANEOUS

5.1 [Reserved]

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of the Securities to the Purchasers.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after each Closing, and without further consideration, the Company and the
Purchasers will execute and deliver to the other such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via email to the e-mail address set forth
on the signature pages attached hereto prior to 5:30 p.m. (New York City time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via email to the e-mail address set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

24



--------------------------------------------------------------------------------

5.6 Headings and Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares or Warrants, provided
such transferee agrees in writing to be bound, with respect to the transferred
Shares or Warrants, by the provisions of the Transaction Documents that apply to
the “Purchasers.”

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

25



--------------------------------------------------------------------------------

5.10 Survival. The representations and warranties contained herein shall survive
each Closing and the delivery of the Shares and the Warrants.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
and materially perform its related obligations within the periods therein
provided, then such Purchaser may rescind or withdraw, in its sole discretion
from time to time upon written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights.

5.14 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that

 

26



--------------------------------------------------------------------------------

monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations contained in the Transaction Documents and
hereby agrees to waive and not to assert in any action for specific performance
of any such obligation the defense that a remedy at law would be adequate.

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers.

5.18 No Promotion. The Company agrees that it will not, and shall cause each of
its Subsidiaries to not, without the prior written consent of a Purchaser, use
in advertising, publicity, or otherwise the name of such Purchaser, its
affiliates or any of their respective partners or employees, nor any trade name,
trademark, trade device, service mark, symbol or any abbreviation, contraction
or simulation thereof owned by such persons. The Company further agrees that it
shall obtain the written consent of such Purchaser prior to the Company’s or any
of its Subsidiaries’ issuance of any public statement detailing the purchase of
Securities by Purchasers pursuant to this Agreement.

5.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 

27



--------------------------------------------------------------------------------

5.20 Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, firm or corporation (including without limitation any
other Purchaser), other than the Company and its officers and directors (acting
in their capacity as representatives of the Company), in deciding to invest and
in making its investment in the Company. Each Purchaser agrees that no other
Purchaser nor the respective controlling persons, officers, directors, partners,
agents or employees of any other Purchaser shall be liable to such Purchaser for
any losses incurred by such Purchaser in connection with its investment in the
Company.

5.21 Company Acknowledgement. The Company acknowledges and agrees that (i) each
of the Purchasers is participating in the transactions contemplated by this
Agreement and the other Transaction Documents at the Company’s request and the
Company has concluded that such participation is in the Company’s best interest
and is consistent with the Company’s objectives and (ii) each of the Purchasers
is acting solely in the capacity of an arm’s length purchaser. The Company
further acknowledges that no Purchaser is acting or has acted as an advisor,
agent or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement or the other Transaction Documents and any advice given by any
Purchaser or any of its respective representatives in connection with this
Agreement or the other Transaction Documents is merely incidental to the
Purchasers’ purchase of Shares and Warrants. The Company further represents to
each Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

(Signature Pages Follow)

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ORAGENICS, INC.

 

By /s/ Alan Joslyn                                                             

Name: Alan Joslyn

Title: President and CEO

  

Address for Notice:

 

4902 Eisenhower Blvd.

Suite 125

Tampa, FL 33634

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOR PURCHASERS FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: MSD Credit Opportunity Master Fund, L.P.    Signature of
Authorized Signatory of Purchaser: /s/ Marcello Liguori    Name of Authorized
Signatory: Marcello Liguori    Title of Authorized Signatory: Managing Director
   Email Address of Purchaser: mliguori@msdcapital.com   

Address for Notice of Purchaser:   

645 Fifth Avenue, 21st Floor

New York, NY 10022

Attn: Marcello Liguori

Address for Delivery of Shares for Purchaser (if not same as above):

Total Subscription Amount: $2,000,000.00

First Closing Subscription Amount: $868,195.00

First Closing Shares of Preferred Stock: 3,472,780 (conv. @ $0.25 into 3,472,780
shares)

First Closing Warrants: 3,080,692

Second Closing Subscription Amount: $1,131,805.00

Second Closing Shares of Preferred Stock: 4,527,220 (conv. @ $0.25 into
4,527,220 shares)

Second Closing Warrants: 4,016,083



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: HARVEST INTREXON ENTERPRISE FUND I, L.P.

Signature of Authorized Signatory of Purchaser: /s/ Joseph Jolson

Name of Authorized Signatory: Joseph Jolson

Title of Authorized Signatory: CEO

Email Address of Purchaser:________________________________________________

Address for Notice of Purchaser:

600 Montgomery Street, Suite 1700

San Francisco, California 94111

Address for Delivery of Shares for Purchaser (if not same as above):

Total Subscription Amount: $945,133.75

First Closing Subscription Amount: $410,280.00

First Closing Shares of Preferred Stock: 1,641,120 (conv. 1,641,120 @ $0.25 into
shares)

First Closing Warrants: 1,455,832

Second Closing Subscription Amount: $534,853.75

Second Closing Shares of Preferred Stock: 2,139,415 (conv. 2,139,415 @ $0.25
into shares)

Second Closing Warrants: 1,897,868



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: HARVEST INTREXON ENTERPRISE FUND I (AI), L.P.

Signature of Authorized Signatory of Purchaser: /s/ Joseph Jolson

Name of Authorized Signatory: Joseph Jolson

Title of Authorized Signatory: CEO

Email Address of Purchaser:________________________________________________

Address for Notice of Purchaser:

600 Montgomery Street, Suite 1700

San Francisco, California 94111

Address for Delivery of Shares for Purchaser (if not same as above):

Total Subscription Amount: $54,866.25

First Closing Subscription Amount: $23,817.25

First Closing Shares of Preferred Stock: 95,269 (conv. 95,269 @ $0.25 into
shares)

First Closing Warrants: 84,513

Second Closing Subscription Amount: $31,049.00

Second Closing Shares of Preferred Stock: 124,196 (conv. 124,196 @ $0.25 into
shares)

Second Closing Warrants: 110,173



--------------------------------------------------------------------------------

Exhibit A

Certificate of Designation



--------------------------------------------------------------------------------

Exhibit B

Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit C

Voting Agreement



--------------------------------------------------------------------------------

Exhibit D

Form of Warrant



--------------------------------------------------------------------------------

Exhibit E

Form of Legal opinion of Company Counsel

Based upon and subject to the foregoing, it is our opinion as of this date that:

1. Based solely upon the certificate of good standing, dated
[                    , 2017], issued by the State of Florida, the Company is a
corporation validly existing and in good standing under the laws of the State of
Florida.

2. The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Transaction Documents, including, without
limitation, to issue and deliver the Shares as contemplated by the Agreement.
Each of the Transaction Documents has been duly authorized by all necessary
corporate action and each has been duly executed and delivered on behalf of the
Company, and each is a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

3. The execution and delivery by the Company of the Transaction Documents, and
the performance by the Company of its obligations thereunder as of the date
hereof, do not violate the Company’s Articles of Incorporation or Bylaws, do not
constitute a default under or a material breach of any material agreement of the
Company that has not otherwise been waived and, to our knowledge, do not
(a) violate any U. S. Federal or state statute, rule or regulation applicable to
the transactions contemplated by the Transaction Documents or (b) violate any
order, writ, judgment, injunction, decree, determination or award which has been
entered against the Company and of which such counsel is aware, except, with
respect to clauses (a) and (b), where such violation would not materially and
adversely affect the Company.

4. The Company has the authorized capital stock as set forth in the SEC
Documents. The Securities have been duly authorized, and when issued and sold in
accordance with the Securities Purchase Agreement, will be validly issued and
non-assessable.

5. No approval, authorization or other action by, or notice to or filing with,
any governmental authority is required in connection with the execution,
delivery and performance by the Company of the Transaction Documents, except
(a) those that have been obtained or made and are in full force and effect, and
(b) any filings required by Regulation D promulgated under the Securities Act of
1933, as amended, or by state securities laws.

6. To our knowledge, there is no action, proceeding or investigation pending or
overtly threatened against the Company before any court or administrative agency
that questions the validity of the Transaction Documents or that could
reasonably be expected to result, either individually or in the aggregate, in a
material adverse effect on the Company.

7. Assuming the truth and accuracy of the representations made by the Company
and the Purchasers in the Securities Purchase Agreement, the sale and issuance
of the Shares in conformity with the terms of the Transaction Documents
constitute transactions that are exempt from the registration requirements of
the Securities Act of 1933, as amended, subject to the timely filing of a Form D
pursuant to Regulation D.



--------------------------------------------------------------------------------

8. The Company is not, after giving effect to the issuance of the Shares, an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

9. To our knowledge and except as set forth in the SEC Documents with respect to
Intrexon Corporation and the Koski Family Limited Partnership, there are no
written contracts, agreements or understandings between the Company and any
person granting such person the right (other than rights which have been waived
in writing or otherwise satisfied) to require the Company to include any
securities of the Company in any registration statement.